Citation Nr: 0928941	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  03-00 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder to include as secondary to service-connected status 
post-right knee arthroplasty.

2.  Entitlement to service connection for a left knee 
disorder to include as secondary to service-connected status 
post right knee arthroplasty.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 
1970.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

Procedural history

The Veteran's claim for entitlement to service connection for 
a right hip condition as secondary to a service-connected 
right knee disability was denied in a February 2002 rating 
decision.  The Veteran disagreed and perfected an appeal.

The Veteran's claim for TDIU benefits was denied in a June 
2003 rating decision.  The Veteran disagreed and perfected an 
appeal.

The Veteran's August 2003 claim for entitlement to service 
connection for a left knee condition secondary to a service-
connected right knee disability was denied in an April 2004 
rating decision.  The Veteran disagreed and perfected an 
appeal.

The Veteran and his representative presented evidence and 
testimony at hearings at the RO before a local hearing 
officer in February 2003 and August 2004.  Transcripts of 
those hearings have been associated with the Veteran's VA 
claims folder.

In a November 2005 decision, the Board remanded the claims 
for further evidentiary development.

Issue not on appeal

The Veteran's claim for service connection for right ankle 
arthritis as secondary to his service-connected right knee 
disability was denied in a January 2008 rating decision.  The 
record does not indicate that the Veteran has disagreed with 
the decision and the RO has not issued a statement of the 
case regarding the issue.  Thus, it is not in appellate 
status and will be mentioned no further herein.  See Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 
U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].


FINDINGS OF FACT

1.  A preponderance of the competent medical evidence 
supports a conclusion that the Veteran's right hip condition 
is unrelated to his active duty military service or his 
service-connected right knee disability.

2.  A preponderance of the competent medical evidence 
supports a conclusion that the Veteran's left knee condition 
is unrelated to his active duty military service or his 
service-connected right knee disability.

3.  The Veteran is currently service-connected for status 
post right knee arthroplasty currently evaluated as 30 
percent disabling, and for thrombophlebitis of the lower 
right extremity currently evaluated as 10 percent disabling.  
The combined disability rating is evaluated as 40 percent 
disabling.

4.  The medical and other evidence of record demonstrates 
that the Veteran's service-connected disabilities do not 
render him unable to secure substantially gainful employment.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a right hip 
disorder is not warranted.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2008).

2.  Entitlement to service connection for a left knee 
disorder is not warranted.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2008).

3.  The criteria for a TDIU have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 
4.3, 4.16, 4.19 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran essentially contends that his service-connected 
right knee disability has caused his right hip arthritis and 
left knee arthritis.  He seeks service connection for both 
conditions.  In addition, the Veteran contends that his 
service-connected disabilities render him unable to follow 
gainful employment and he seeks TDIU benefits.

The Board will address preliminary matters and then render a 
decision on the issues on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the Veteran's claim for 
further evidentiary development.  Specifically, the Board 
ordered VBA to contact the Veteran and as him to provide 
information regarding all medical treatment of his left knee 
and right hip conditions and seek to obtain those records for 
inclusion in the Veteran's VA claims folder.  The Board also 
required VBA to arrange for the Veteran to be examined by an 
orthopedic physician who had not previously examined the 
Veteran, and who should provide a current diagnosis of any 
right hip or left knee disorder, and who should render an 
opinion whether it was at least as likely as not that any 
current right hip or left knee condition was proximately due 
to or permanently aggravated by the Veteran's service-
connected right knee condition.  Upon completion of those 
tasks, VBA was to readjudicate the Veteran's claims.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  In 
this case, the record shows that VBA sent the Veteran a 
letter dated February 2006 asking him to provide or identify 
all medical records regarding the treatment of his claimed 
disorders.  Moreover, the record shows that the Veteran was 
afforded a VA medical examination by a VA physician who 
provided an opinion regarding whether the Veteran's right 
knee disability caused or aggravated his claimed left knee or 
right hip disorders.

The Board finds that VBA has substantially complied with the 
November 2005 remand order.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In this case, VBA provided the Veteran with notice in letters 
dated April and October 2003, March 2004 and February 2006.  
The April 2003 letter informed the Veteran of what was 
required to substantiate a claim for TDIU.  The October 2003 
letter informed the Veteran of what was required to 
substantiate a claim for service connection.  The March 2004 
letter informed the Veteran of what was required to 
substantiate a claim for secondary service connection.  
Specifically, the Veteran was informed that the evidence 
needed to show that he had an injury in military service or a 
disease that began in or was made worse during military 
service or an event in service causing injury or disease; a 
current physical or mental disability; and, a relationship 
between the current disability and an injury, disease or 
event in military service; he was informed that to 
substantiate a secondary service connection claim the 
evidence had to show a current disability, a service-
connected disability and a connection between the two; and, 
with regard to the claim for TDIU, the Veteran was informed 
that in order to substantiate a claim for TDIU, the evidence 
must show that his service-connected disabilities prevent him 
from securing and following substantially gainful employment, 
and that he must meet certain disability percentage 
requirements as specified in 38 C.F.R. § 4.16.  

All notices were prior to the date of the last adjudication 
of the Veteran's claims, August 2008.  Thus, the Veteran had 
a meaningful opportunity to participate in the adjudication 
of his service connection claims.  See Overton v. Nicholson, 
20 Vet. App. 427, 435 (2006).  See also Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) 
(where the Federal Circuit Court held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

In addition, the letters notified the Veteran that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records. 

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  

In this case, the Veteran was specifically informed of how VA 
determined a disability rating and an effective date in 
letters dated March 2006 and June 2008.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, all pertinent VA medical records 
and all private medical records identified by the Veteran.  
The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).  In this case, the Veteran was provided examinations 
in January 2002, April 2002, March 2004, March 2006 and 
November 2007 regarding his claims for entitlement to service 
connection. 

VA has further assisted the Veteran throughout the course of 
this appeal by providing him with statements of the case 
which informed him of the laws and regulations relevant to 
his claims.  

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the Veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  As indicated in the Introduction, the Veteran 
presented testimony at two hearings at the RO before local 
hearing officers.  

The Board will therefore proceed to a decision on the merits.  

Entitlement to service connection for a right hip disorder to 
include as secondary to service-connected status post-right 
knee arthroplasty.

Entitlement to service connection for a left knee disorder to 
include as secondary to service-connected status post right 
knee arthroplasty.

Because the issues present similar evidence and identical 
law, they will be addressed in a single analysis.



Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d) (2008); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - secondary

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2008).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).
Analysis

The Veteran contends that his right hip and left knee 
conditions have resulted after his gait changed because of 
his service-connected right knee disability.  Although the 
Veteran has consistently contended that his right hip and 
left knee conditions are secondary to his service-connected 
right knee disability, the Board will briefly address the 
theory of direct service connection for each claim.  

In this regard, the Board notes that in Schroeder v. West, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that a "claim" should be defined 
broadly as an application for benefits for a current 
disability. See Schroeder v. West, 212 F.3d 1265, 1269 
(Fed.Cir. 2000); see also Rodriguez v. West, 189 F.3d 1351, 
1353 (Fed.Cir. 1999). The Court applied this definition of a 
"claim" in Bingham v. Principi, 18 Vet. App. 470, 474 (2004), 
holding that "direct and presumptive service connection are, 
by definition, two means (i.e., two theories) by which to 
reach the same end, namely service connection," and that it 
therefore "follows logically that the appellant, in seeking 
service connection . . . did not file two separate claims" 
but rather one claim. Id. In Roebuck v. Nicholson, 20 Vet. 
App. 307 (2006), the Court held that although there may be 
multiple theories or means of establishing entitlement to a 
benefit for a disability, if the theories all pertain to the 
same benefit for the same disability, they constitute the 
same claim.

Direct service connection 

As noted above, in order to establish service connection for 
a claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson supra.  The Board will 
address each element in turn as to each claim.

The evidence shows that the Veteran has been diagnosed with 
mild arthritis of the left knee and degenerative arthritis of 
the right hip.  Thus, element (1) is satisfied as to each 
claim.

With regard to element (2), the Veterans VA claims folder 
includes the Veteran's service treatment records.  A review 
of those records does not establish any complaint of or 
treatment for any chronic left knee pain or right hip pain.  
There is no evidence of arthritis developed during service or 
within one year of service for either the left knee or right 
hip.  Moreover, there is no other medical evidence of any 
such disorder during service.  Indeed, the Veteran does not 
so contend.  For those reasons, the Board finds that element 
(2) is not satisfied as to both claim and the claims fail for 
that reason.

With regard to element (3) the Board notes that there is no 
medical evidence of record which tends to establish that the 
Veteran's left knee or right hip conditions are related to 
his active duty service.  For those reasons, the Board 
further finds that the claims also fail for lack of proof 
regarding Hickson element (3).

Secondary service connection

As noted above, in order to prevail on the issue of 
entitlement to secondary service connection, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability. See Wallin v. West, 11 
Vet. App. 509, 512 (1998).

As before, the record shows diagnoses of mild arthritis of 
the left knee and degenerative arthritis of the right hip.  
Thus, Wallin element (1) is satisfied as to each claim.  
Additionally, the evidence establishes that the Veteran has 
been service-connected for status post right knee 
arthroplasty.  Thus, element (2) has been satisfied.

The crux of this case revolves around whether the record 
supports a conclusion that the Veteran's left knee and right 
hip conditions were caused or aggravated by his service-
connected right knee disability.  The Board observes that the 
evidence is mixed.

The Veteran has submitted the December 2004 letter of Dr. 
K.S., M.D., who described the Veteran's right knee history 
and determined that "as a result of the condition of his 
[right] knee, it has affected his lateral hip and 
contralateral knee."  Dr. K.S. also offered that if 
additional information and clarification was needed, to 
contact him.  Similarly, the May 2005 letter from Dr. A.B., 
D.P.M., states that the Veteran "also states he has right 
hip degenerative arthritis likely due to the right knee 
injury."  Dr. A.B. further noted that the Veteran had 
degenerative arthritis of the right ankle and that "with all 
possibilities, it is likely that this arthritis is related to 
the history of the right knee trauma and surgery as well as 
the right hip degenerative arthritis."  She also stated that 
"it is commonly stated in the medical literature that 
whenever one join (sic) in the biomechanical chain has 
degenerative arthritis, the proximal and distal joints also 
gradually suffer degenerative arthritis."  Thus, while Dr. 
A.B. does not directly relate the Veteran's right knee as the 
cause of the right hip arthritis, she does so obliquely by 
indicating medical literature supports the proposition that 
when a knee joint has arthritis, it is common for the ankle 
and hip to have arthritis.  There is no indication in either 
report that the Veteran's VA claims folder was reviewed by 
either Dr. K.S. or Dr. A.B.

On the other hand, the Veteran was examined in January 2002 
VA examiner who reviewed x-rays and a CT scan of the 
Veteran's right hip and right knee, and who noted "early 
degenerative changes of the right hip with some limitation of 
motion."  The examiner concluded that "it is not likely 
that his right hip condition is related to his service-
connected right knee condition."  

Similarly, in a March 2004 examination report, the VA 
examiner stated that he had reviewed the Veteran's VA claims 
folder, and noted a history of an injury to the Veteran's 
left knee while the Veteran was working in his garden and 
that he had surgery on the left knee in September 2003.  
After reviewing the medical evidence and examining the 
Veteran, the March 2004 examiner stated that "it is my 
opinion that veteran's alleged complaint of left knee 
condition is not likely to be caused or aggravated by his 
right knee replacement."  

A March 2006 VA examiner noted that he examined the Veteran's 
VA claims folder and examined the Veteran.  The March 2006 
examiner stated "concerning the right hip, it is at least as 
likely that the condition of having a lumbar spine fusion is 
responsible for the degenerate changes, as much as or more 
than any changes occurring in the right knee."  The March 
2006 examiner went on to state that "the left knee has 
minimal degenerative changes by x-ray and not much more by 
physical examination, and he has a history of degenerative 
meniscus tears of the left knee treated by a civilian 
arthroscopic surgeon, and it seems most probable that his 
left knee condition is related to degeneration from aging 
more than the fact that he had right knee injury and right 
knee replacement."  The examiner finally concluded that the 
Veteran's "left knee condition was not caused, accelerated, 
nor aggravated by any service-related injury, event, or 
condition."

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence. See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998). Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing 
Madden, recognized that the Board had inherent fact-finding 
ability. In addition, the Court has declared that in 
adjudicating a claim the Board has the responsibility to 
weigh and assess the evidence. See Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992).In its assessment of medical evidence, the 
Board can favor some medical evidence over other medical 
evidence so long as the Board adequately explains its reasons 
for doing so. See Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

For the following reasons, the Board finds that the opinions 
of Dr. K.S. and Dr. A.B. are not as probative as the opinions 
proffered by the VA physicians.  First, Dr. K.S. did not 
provide the Board with any detail or rationale underlying his 
opinion.  In Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998), the Court found that the Board could assess probative 
value of a physician's opinion by determining whether the 
physician provides the basis for his/her opinion.  In this 
case, Dr. K.S. simply provided a conclusion without any basis 
for his opinion.  Moreover, Dr. K.S.'s opinion is unclear.  
He stated that the right knee had affected the right hip and 
left knee, but there is nothing which explains what effects 
he refers to; that is, it is unclear whether he is referring 
to limitation of motion, gait change, or degree of arthritic 
changes.  The probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion." 
See Bloom v. West, 12 Vet. App. 185, 187 (1999).  Dr. K.S.'s 
opinion provides nothing.  Thus, Dr. K.S.'s opinion has 
little probative value.

Similarly, Dr. A.B. notes that the Veteran's right hip is 
related to his right knee condition.  As a rationale for this 
opinion, Dr. A.B. states that "the medical literature" 
makes such an association commonplace.  The Court has held 
that a medical article or treatise can provide support to a 
claim, but that they must be combined with an opinion of a 
medical professional and be reflective of the specific facts 
of a case as opposed to a discussion of generic 
relationships. Sacks v. West, 11 Vet. App. 314, 316-17 
(1998); see Wallin v. West, 11 Vet. App. 509, 514 (1998) 
(medical treatise evidence discussed generic relationships 
with a degree of certainty to establish a plausible causality 
of nexus); see also Mattern v. West, 12 Vet. App. 222, 228 
(1999).  Dr. A.B. did not provide any specific article or 
treatise which she relied upon, nor did she discuss how the 
treatise supported her opinion with regard to the Veteran's 
specific case.  Thus, her opinion is of lesser probative 
value.  Finally, neither Dr. A.B. nor Dr. K.S. indicated 
anything about what medical records were available to them 
when they examined the Veteran and made their opinions.  

In contrast, the VA examiners reviewed the Veteran's VA 
claims folder, and they all substantiated their opinions with 
detailed physical findings and medical histories.  In sum, 
after consideration of the entire record, the Board finds 
that the probative value of the VA examiners who determined 
there was no medical basis for a nexus between the Veteran's 
service-connected right knee and his claimed left knee and 
right hip conditions outweigh the probative value of the 
opinions of Dr. K.S. and Dr. A.B.

To the extent that the Veteran's statements can be construed 
to be evidence of a nexus between his service-connected right 
knee and his claimed left knee and right hip conditions, the 
record does not establish that he is competent to render such 
an opinion.  There is nothing indicating the Veteran has the 
training, experience or education to provide a medical nexus 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Thus, the Veteran's 
statements have no probative value regarding a medical nexus 
between his service connected disability and his claimed 
conditions.

For those reasons, the Board finds that the Veteran's claims 
for entitlement to service connection for a right hip 
disorder and a left knee disorder fail.

Entitlement to total disability evaluation based on 
individual unemployability (TDIU).

Relevant law and regulations

TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16 (2008). A finding 
of total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation." 38 C.F.R. §§ 3.340(a)(1), 4.15 (2008).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides." Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991). "Marginal employment 
shall not be considered substantially gainful employment." 38 
C.F.R. § 4.16(a) (2008). The Court noted the following 
standard announced by the United States Eighth Circuit Court 
of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity. The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits. The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

Moore, 1 Vet. App. at 359.

As noted above, a claim for a total disability rating based 
upon individual unemployability "presupposes that the rating 
for the [service-connected] condition is less than 100%, and 
only asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider." Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits. Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment. In a pertinent precedent decision, the VA General 
Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances. Thus, the criteria include a subjective 
standard. It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation. VAOPGCPREC 75-91 (Dec. 27, 
1991). In determining whether unemployability exists, 
consideration may be given to the veteran's level of 
education, special training and previous work experience, but 
not to his age or to any impairment caused by non service- 
connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2008).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more. If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more. 38 C.F.R. § 4.16(a) (2008).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321 (2008).

Analysis

The Veteran is currently service-connected for status post 
right knee arthroplasty currently evaluated as 30 percent 
disabling, and for thrombophlebitis of the lower right 
extremity currently evaluated as 10 percent disabling.  The 
combined disability rating is evaluated as 40 percent 
disabling.  There are no other service-connected 
disabilities.

Because the Veteran's combined disability rating is 40 
percent, his service-connected disabilities do not meet the 
schedular criteria for consideration of TDIU under 38 C.F.R. 
§ 4.16(a) (2008).

In accordance with 38 C.F.R. § 4.16(b), the Board has 
considered whether the Veteran's claim for TDIU should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2008).

The Board notes first that the Veteran submitted a letter 
from Dr. A.M., M.D., dated August 2005, who stated, in total, 
that the Veteran "has been under my care since 1989 . . . He 
is not able to return to gainful employment, therefore is 
permanently disabled."  However, there is nothing in the 
letter which explains why or what disabilities prevent the 
Veteran from returning to gainful employment.  

In an August 2003 statement, the Veteran said that he worked 
at Ford for 18 years after he was separated from active duty.  
In the August 2004 hearing, the Veteran stated that he worked 
for Ford for 23 years.  The record contains numerous leave 
slips indicating the Veteran had many days where he was 
unable to work because of his right knee.  He retired from 
Ford in December 1990 because of his right knee condition.  
The right knee was totally replaced in 1993 and again in 
2000.  

The March 2004 examiner reported that the Veteran "does not 
have any knee brace or cane," that he difficulty squatting 
due to the limited range of motion of the right knee.  Range 
of motion was described as -10 degrees of extension, and 10-
to-85 degrees of flexion, but the examiner stated that the 
right knee was "stable and has some weakness."  

In an August 2004 local hearing, the Veteran stated that he 
was restricted lifting more than 10 pounds, and that he had a 
lack of endurance in the right knee.  He testified that his 
right hip and left knee contributed to his disability.  The 
Veteran stated that would mow the lawn, but that he had rest 
between mowing the front and back yards.  The Veteran also 
reported that he had trouble with stairs and with standing 
for extended periods.  He also stated that he had "no 
skills."  

The March 2006 examiner stated that the Veteran complained of 
right knee stiffness, but did not use a brace or other 
assistive device.  The examiner noted no laxity of the right 
knee, and reported a range of motion of 0-to-60 degrees of 
flexion.  The examiner also stated that "an incidental 
finding on the pelvic x-ray obtained in conjunction with the 
hip x-ray is that [the Veteran] has a spine fusion from L4 to 
the sacrum.

Finally, the Veteran reported disability from a right ankle 
disorder.  In a November 2007 VA examination report, the 
Veteran was noted to have normal heel-toe gait and "an 
almost imperceptible limp."  The Veteran's passive right 
knee range of motion was 0-to-90 degrees flexion.  The 
examiner noted that "activities of daily living are 
unaffected."  

In sum, the Veteran's right knee and thrombophlebitis of the 
lower right extremity have not been demonstrated by the 
record evidence to prevent the Veteran from securing or 
following gainful employment.  He continues to have pain and 
limited range of motion in his right knee, but he has a 
working range of motion and does not use a brace or cane.  He 
is limited in walking or standing for a long period of time, 
but he is able to mow his lawn over, albeit, a longer period 
of time than normal.  A medical examiner reported that normal 
daily living activities were not affected; however, the Board 
notes that the Veteran reports he has trouble with stairs.  
The testimony of the Veteran also supports a conclusion that 
he is able to drive and visit with friends on a regular 
basis.  Finally, much of the basis of the Veteran's 
complaints relate to his right ankle, right hip, left knee 
and back disabilities, none of which are service-connected.

Considering the above evidence, the Board does not find that 
the Veteran's right knee and right lower extremity 
disabilities causes interference with employment which is 
sufficient to warrant referral for consideration of an 
extraschedular rating. Moreover, there is no evidence of an 
exceptional or unusual clinical picture, or of any other 
factor which would allow for the assignment of an 
extraschedular rating such as frequent hospitalizations.

For those reasons, the Board finds that the record does not 
support the Veteran's claim.  A preponderance of the evidence 
of record supports a conclusion that the criteria for 
entitlement to TDIU are not met.  The benefits on sought on 
appeal are not warranted.




ORDER

Entitlement to service connection for a right hip disorder is 
denied.

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to TDIU is denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


